                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Case No. 19-cv-1614 (WMW/HB)

                              Plaintiff,
                                                 ORDER FOR ENTRY OF DEFAULT
          v.                                      JUDGMENT AND FORFEITURE

$67,020.00 in U.S. Currency and
$77,573.00 in U.S. Currency,

                              Defendants.


       Plaintiff United States of America moves for default judgment against all unknown

persons and entities having an interest in the Defendants, $67,020 in U.S. Currency and

$77,573 in U.S. Currency, for failure to file a claim and an answer to the Complaint for

Forfeiture, and for an order forfeiting the defendant U.S. currency to the United States of

America, pursuant to 21 U.S.C. 881(a)(6). Based on all the files and records in this action,

the Court finds as follows:

       1.       The United States filed a Complaint for Forfeiture in Rem on June 19, 2019,

alleging that the defendant U.S. currency is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6).

       2.      On June 19, 2019, the Clerk of Court issued a Warrant of Arrest and Notice

in Rem directing the United States Marshals Service to arrest the defendant U.S. currency

and to serve all persons thought to have a potential interest in the defendant U.S. currency

with a copy of the Complaint for Forfeiture in Rem and the Warrant of Arrest and Notice

in Rem.
       3.     The United States sent a Notice of Judicial Forfeiture Proceedings, the

Verified Complaint for Forfeiture in Rem, and the Warrant of Arrest and Notice in Rem to

Damion Raymond Larson on June 25, 2019, by certified mail. (Dkt. 6, Ex. A.) And on

October 3, 2019, the United States personally served Trevor Alan Neal with a Notice of

Judicial Forfeiture Proceedings, the Verified Complaint for Forfeiture in Rem, and the

Warrant of Arrest and Notice in Rem. (Dkt. 6, Ex. B.)

       4.     As required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure

(Supplemental Rule 5), the United States Attorney’s Office posted a notice of forfeiture on

an official government website (www.forfeiture.gov) for at least 30 consecutive days,

beginning on September 24, 2019.

       5.     No claim or answer has been filed, and the time for filing a claim or answer

has expired. See Supplemental Rule G(5).

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Plaintiff United States of America’s Motion for Default Judgment and Final

Order of Forfeiture, (Dkt. 7), is GRANTED.

       2.     Default judgment is entered against all unknown persons and entities having

an interest in Defendants $67,020 in U.S. Currency and $77,573 in U.S. Currency for

failure to file a verified statement of interest in or right to the defendant U.S. currency and

an answer to the Verified Complaint for Forfeiture in Rem. See 18 U.S.C. § 983(a)(4);

Supplemental Rule G(5).


                                              2
      3.       Defendants $67,020 in U.S. Currency and $77,573 in U.S. Currency are

forfeited to the United States for disposition in accordance with governing law. 21 U.S.C.

§ 881(a)(6).

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 21, 2020                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            3
